08-5743-ag
    Belli v. Holder
                                                                                   BIA
                                                                               Hom, IJ
                                                                          A079-400-581
                                                                          A079-400-582
                                                                          A079-400-583
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order
in a document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 16 th day of February, two thousand ten.

    PRESENT:
             DENNIS JACOBS,
                   Chief Judge,
             PIERRE N. LEVAL,
             PETER W. HALL,
                   Circuit Judges.
    ______________________________________

    LUAN BELLI, IRLA BELLI, MAMICA BELLI,
             Petitioners,                                  08-5743-ag
                                                           NAC
                      v.

    ERIC H. HOLDER JR., UNITED STATES
    ATTORNEY GENERAL, 1
             Respondent.
    ______________________________________




                  1
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder Jr. is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR PETITIONERS:       Andrew P. Johnson, New York, New
                       York.

FOR RESPONDENT:        Tony West, Assistant Attorney
                       General, Civil Division; Blair T.
                       O’Connor, Office of Immigration
                       Litigation; Elizabeth D. Kurlan,
                       Trial Attorney, Office of Immigration
                       Litigation, Civil Division, United
                       States Department of Justice,
                       Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner, Luan Belli, a native and citizen of Albania,
seeks review of an October 27, 2008 order of the BIA
affirming the January 12, 2007 decision of Immigration Judge
(“IJ”) Sandy K. Hom denying his application for asylum,
withholding of removal, and relief under the Convention
Against Torture (“CAT”), which included his wife and
daughter as derivative applicants. In re Luan Belli, Irla
Belli, Mamica Belli, Nos. A 079 400 581/582/583 (B.I.A. Oct.
27, 2008), aff’g Nos. A 079 400 581/582/583 (Immig. Ct. N.Y.
City Jan. 12, 2007). We assume the parties’ familiarity
with the underlying facts and procedural history of the
case.

     This Court reviews the agency’s factual findings under
the substantial evidence standard. 8 U.S.C. §
1252(b)(4)(B); see also Manzur v. U.S. Dep’t of Homeland
Sec., 494 F.3d 281, 289 (2d Cir. 2007). We review de novo
questions of law and the application of law to undisputed
fact. Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.
2008).

     As an initial matter, although Belli is challenging the
denial of relief in “asylum-only” proceedings, and not an
actual removal order, this Court nonetheless has
jurisdiction under 8 U.S.C. § 1252(a)(1) because the denial
of relief in these circumstances is the functional


                              2
equivalent of a removal order.       See Kanacevic v. INS, 448
F.3d 129, 134 (2d Cir. 2006).

     Substantial evidence supports the agency’s determination
that country conditions in Albania have significantly
changed such that Belli does not have a well-founded fear of
persecution. See 8 C.F.R. § 1208.13(b)(1)(i). Contrary to
Belli’s argument that the agency erred in relying on general
evidence of country conditions evidence in denying his
claims, the agency properly conducted an individualized
assessment of the impact on Belli of the Democratic Party’s
victory in the 2005 elections. See Niang v. Mukasey, 511
F.3d 138, 148-49 (2d Cir. 2007). Indeed, the agency noted
that Belli’s claim was based on his employment by the
Democratic Party, which now controls the government.
Moreover, Belli’s argument ignores our prior holding that
the agency need not enter specific findings regarding
changed country conditions where “changed conditions
evidently prevail in a country that is the subject of an
appreciable proportion of asylum claims,” such as Albania.
See Hoxhallari v. Gonzales, 468 F.3d 179, 187 (2d Cir. 2006)
(per curiam); cf. Passi v. Mukasey, 535 F.3d 98, 102-03 (2d
Cir. 2008). Belli points to no evidence compelling the
conclusion that changed country conditions do not negate his
well-founded fear of persecution. See Manzur, 494 F.3d at
289.

     Because Belli is unable to show the objective likelihood
of persecution needed to make out an asylum claim, he is
necessarily unable to meet the higher standard required to
succeed on his claims for withholding of removal and CAT
relief where those claims are based upon the same factual
predicate. See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.
2006); Kyaw Zwar Tun v. INS, 445 F.3d 554, 566-67 (2d Cir.
2006).

     Additionally, because Belli presented no evidence of any
long-lasting physical or mental effects of his alleged
persecution, the agency did not err in finding that he
failed to demonstrate eligibility for humanitarian asylum
pursuant to 8 C.F.R. § 1208.13(b)(1). See Jalloh v.
Gonzales, 498 F.3d 148, 151-52 (2d Cir. 2007) (per curiam);
Matter of Chen, 20 I.&N. Dec. 16, 20 (B.I.A. 1989).


                                 3
     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any pending motion
for a stay of removal in this petition is DISMISSED as moot.
Any pending request for oral argument in this petition is
DENIED in accordance with Federal Rule of Appellate
Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             4